           Case 1:20-cv-09721-AJN Document 5 Filed 11/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                    11/20/20
SOUTHERN DISTRICT OF NEW YORK


  Lisa Santiago,

                          Plaintiff,
                                                                       20-cv-9721 (AJN)
                   –v–
                                                                            ORDER
  Intercontinental Hotels Group Resources, Inc., et
  al.,

                          Defendant.

ALISON J. NATHAN, District Judge:

       The limited subject matter jurisdiction of a district court is best addressed at the outset of

a case. Courts have an independent obligation to determine whether subject matter jurisdiction

exists. Arbaugh v. Y&H Corp., 546 U.S. 500, 501 (2006).

       Defendants removed this action from New York Supreme Court, invoking the Court’s

subject matter jurisdiction by reason of diversity of citizenship. The Notice of Removal alleges

that Plaintiff is a citizen of the state of New York. Dkt. No. 1 ¶ 5. It further alleges that

Defendants Intercontinental Hotels Group Resources, Inc., Intercontinental Hotels Corporation,

and Six Continents Hotels, Inc. “are all Delaware corporations and are thereby domiciliaries of

the State of Delaware.” Id. ¶ 6.

       “For jurisdictional purposes, a corporation is deemed to be a citizen both of the state in

which it has been incorporated and the state in which it has its principal place of business.”

Advani Enters., Inc. v. Underwriters at Lloyds, 140 F.3d 157, 161 (2d Cir. 1998).

       Within ten days of the date of this Order, Defendants shall amend their Notice of

Removal to fully allege the citizenship of the Defendant entities, including the state of
          Case 1:20-cv-09721-AJN Document 5 Filed 11/20/20 Page 2 of 2




incorporation and principal place of business. If, by the foregoing date, Defendants are unable to

amend to truthfully allege complete diversity of citizenship, then the case will be dismissed for

lack of subject matter jurisdiction without further notice to any party.




Dated: November 20, 2020
       New York, New York

                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
